DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
 
Response to Amendment
Claims 28-40 remain pending and are addressed below.

Election/Restrictions
Claims 29-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 14, 2021.

Claim Objections
Claims 33-40 are objected to because of the following informalities:  
Regarding claim 33, on line 6, a comma (--,--) should be inserted at the end of the line, after the word “stovetop”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, on lines 12-15, the metes and bounds of the recitation, “the opening sized to enable substantially all of the fire suppressing agent to exit and gravitally fall from the container by sliding along the sloped portion to cover an area substantially underneath the container” are completely unclear, particularly in view of Applicant’s arguments found on page 7 of the “Remarks” portion of the response filed May 10, 2022.
When reading the aforementioned quoted recitation of claim 33, both by itself and in the context of the claim as a whole, it can reasonably be interpreted that the recitation merely requires an “opening”, and that opening merely being “sized to enable” the agent to exit the container in the functional manner recited.  In other words, the recitation is not clearly tied to one or more actual, positively recited method steps whereby substantially all of the fire suppressing agent is actually required to gravitally fall from the container to cover an area substantially underneath the container, or whereby substantially all of the fire suppressing agent is actually required to slide along the sloped portion; i.e. the claim merely requires an opening with a particular size.  However, when reading Applicant’s arguments on page 7 of the response, Applicant seems to indicate that claim 33 requires positively recited method steps of essentially sliding substantially all of the fire suppressing agent along the sloped portion, and having substantially all of the fire suppressing agent exit the container through the opening under only the force of gravity.  Thus, it is unclear what is actually encompassed, or intended to be encompassed, by the last four lines of claim 33.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-35, 37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,636,530.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned patented claims essentially include the same method limitations of the aforementioned claims of the instant application, including the steps of “providing a closed container…” (in claim 1 - acquiring a closed can container…), and “mounting the closed container…” (in claim 1 - mounting the closed can container…), as well as the specific structural limitations regarding the “container” (i.e. “sidewall” - in claim 1 - cylindrical sidewall; “bottom lid including a top portion and a sloped portion angularly extending from the top portion” - in claim 1 - implicit from the cone shaped bottom lid; and “including an actuator” – in claim 1 – exposing a thermal glass bulb…).  Also, as to the “upon activation of the actuator in response to a temperature” clause recited in claim 33, such is essentially included in the steps of patented claim 1, based on at least the last two steps recited in patented claim 1, in light of the fact that the “thermal glass bulb” is exposed to “heat from a cooking surface”.  Further, as to the resulting functional recitation regarding the behavior of the fire suppressing agent as it exits through the “opening” when the lid is spaced apart from the sidewall recited in claim 33, such is implicit from the method recited in patented claim 1 due to the natural force of gravity.  
As to the “wherein” clause recited in claim 34, patented claim 1 includes the “cylindrical sidewall”.  
As to the “wherein” clause recited in claim 35, patented claim 1 recites that the bottom lid is “cone shaped”, and patented claim 2 includes a “radial opening”.  
As to the “wherein” clause recited in claim 37, patented claim 1 includes “releasing a compressed spring”.  
As to the “wherein” clauses of claims 39 and 40, as discussed above, the patented claims implicitly include the recited “sloped portion”; and based on the expressly recited “cone shaped” attribute of the “bottom lid” in the patented claims, the implicit sloped portion of the patented claims would necessarily define an angle with respect to a horizontal plane.  However, the patented claims are silent as to such an angle being “about 45 degrees” or “about 20 degrees”.  One having ordinary skill, when considering the limitations recited in the patented claims, would readily recognize that the angle of the implicit sloped portion of the cone shaped bottom lid would, at least in part, dictate the outward, angular direction of fire suppressing agent flow from the device in the open position.  One having ordinary skill would also readily recognize that a particular, optimal design angle for the sloped portion will depend at least partly on a mounting height of the device above and relative to a stovetop, as well as the dimensions of the stovetop, thus making the angle of the sloped portion of the container bottom lid a result effective variable, which is dependent upon other known factors when designing the device for optimal use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the sloped portion of the cone shaped bottom lid of the patented claims to have exemplary angles of about 20 degrees with respect to a horizontal plane, or about 45 degrees with respect to a horizontal plane, based on at least a known mounting height of the device above the stovetop, as well as the dimensions of the area for which the device is designed to protect, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

Claims 36 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,636,530 in view of Wang et al., CN 102512777 A (English translation previously provided to Applicant with the Office action mailed September 24, 2021).
	As discussed above, patented claims 1-3 essentially include the same method limitations of (at least) claim 33 of the instant application.  However, the patented claims do not specify limitations which necessarily meet the “wherein” clauses of claims 36 and 38 of the instant application.
Wang shows a device (Figure) which is used in a method of distributing a fire suppressing agent, with the method comprising: providing a closed container, the container including a sidewall (47) and a bottom lid (48), the bottom lid including a top portion (upper portion of 48) and a sloped portion (at least the region of 48, located radially inward of sidewall 47, as shown in the Figure) angularly extending from the top portion; mounting the closed container filled with fire suppressing agent over an area for fire protection of the area (as implied by the many exemplary uses discussed in at least the section under “Technical Field” on pages 6-8); and providing an actuator (inclusive of elements 25, 37, 40), wherein upon activation, the container is configured from a closed position to an open position such that when in the closed position, the bottom lid sealingly engages the sidewall and when in the open position, the lid is spaced apart from the sidewall to form an opening to enable the fire suppressing agent to exit the container and slide along the top portion (in at least as much as the fire suppressing agent would slide along the top portion of the claimed device) toward and dropping (at least a portion of the fire suppressing agent would necessarily be in contact with at least a portion of the sloped portion of the bottom lid, resulting in at least a portion of the agent sliding along that portion and then ultimately dropping under the effect of gravity, after the lid is spaced apart from the container sidewall to form the opening) onto the fire protection area (see page 3, lines 1-20).  Wang also shows the bottom lid (48) of the container secured to a center guide (23) to guide the bottom lid from the closed position to the open position (see Figure, and the last three lines on page 4).  Wang further shows the container including a stop member (lower, outer ends of 23, as shown in the Figure) on the bottom of the guide (23) to configure the bottom lid in the open position (see the last three lines on page 4, through the first line on page 5).
Therefore, regarding claim 36, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide an arrangement which secures the bottom lid of the patented claims on a center guide, as taught by Wang, thereby facilitating a guiding of the bottom lid from the closed position to the open position, particularly since patented claim 3 specifies “catching the cone shaped bottom lid”, implying that some kind of guiding feature would be necessary to guide the bottom lid of the patented claims as the bottom lid moves to the open position, prior to the “catching”.
And, regarding claim 38, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide a pin member arrangement which configures the bottom lid of the patented claims in the open position, as also taught by Wang, thereby catching the bottom lid in the open position via a head element on the bottom of the pin member, particularly since patented claim 3 specifies “catching the cone shaped bottom lid”, implying that some kind of headed pin member feature would be necessary to stop the bottom lid of the patented claims at a desired open position, once the container is activated to be opened.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-40 are rejected, as well as the claims are understood, under 35 U.S.C. 103 as being unpatentable over Wang et al., CN 102512777 A (English translation previously provided to Applicant with the Office action mailed September 24, 2021), in view of Stevens et al., USPN 7,472,758.
As to claim 33, Wang shows a device (Figure) which is used in a method of distributing a fire suppressing agent, with the method comprising: providing a closed container, the container including a sidewall (47) and a bottom lid (48), the bottom lid including a top portion (upper portion of 48) and a sloped portion (at least the region of 48, located radially inward of sidewall 47, as shown in the Figure) angularly extending from the top portion; mounting the closed container filled with fire suppressing agent over an area for fire protection of the area (as implied by the many exemplary uses discussed in at least the section under “Technical Field” on pages 6-8), the closed container including an actuator (inclusive of elements 25, 37, 40) such that upon activation of the actuator in response to a temperature, the container moves from a closed position to an open position such that when in the closed position, the bottom lid sealingly engages the sidewall and when in the open position, the lid is spaced apart from the sidewall to form an opening (see page 3, lines 1-20).  As to the recitation, “the opening sized to enable substantially all of the fire suppressing agent to exit and gravitally fall from the container by sliding along the sloped portion to cover an area substantially underneath the container”, as discussed above in paragraph 8 of the instant Office action, this recitation can reasonably be interpreted such that it merely requires an opening with a size which would permit the functional recitations.  Based on what is shown and described by Wang, the radial opening formed by the device of Wang, when the device is in the open position, would be capable of permitting substantially all of the agent to exit the container under force of gravity by sliding along the sloped portion.  However, while Wang discusses several exemplary uses for the fire suppressor device, an exemplary use of the device for protecting a stovetop is not expressly disclosed.
	It should first be noted that the device of Wang is an automatically-actuated fire suppressing device which is specifically designed to release a dry powder fire suppressing agent downwardly and outwardly therefrom (see Abstract), and it was old and well known before the filing of the instant application to use devices which release dry powder fire suppressing agents when protecting a stovetop area from fire, since fires on stovetops usually start due to ignition of grease or oil, and using wet fire suppressing agents on a grease and/or oil fire will generally cause the fire to spread.  Stevens shows an example of a prior art closed container stovetop fire suppressor device (see Figs. 1-3) which is designed to be mounted over a stovetop and configured for automatic actuation in response to a stovetop fire to release a dry powder fire suppressing agent, and thus one having ordinary skill in the art would readily recognize that Stevens teaches another exemplary use for the automatically-actuated, dry powder-releasing fire suppressing device of Wang.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the device of Wang in a manner so as to protect a stovetop area by mounting the closed container of the fire suppressor of Wang over a stovetop, as taught by Stevens, thus expanding the possible uses of the fire suppressor device of Wang.
	As to claim 34, the sidewall (at 47) of the closed container of Wang is shown to be cylindrical.
	As to claim 35, the bottom lid (48) of the closed container of Wang is shown to be cone-shaped, such that when the container is in the open position, the fire suppressing agent will exit radially.
	As to claim 36, Wang shows the bottom lid (48) of the container secured to a center guide (21) to guide the bottom lid from the closed position to the open position.
	As to claim 37, Wang shows the container including a spring (19) to bias the bottom lid (48) toward the open position.
	As to claim 38, Wang shows the container including a pin member (22) including a head (23) on the bottom of the pin member to configure the bottom lid in the open position.
	As to claims 39 and 40, Wang shows the sloped portion of the container bottom lid to have an angle with respect to a horizontal plane.  However, the angle of the sloped portion with respect to a horizontal plane as shown in the exemplary device Figure of Wang is not shown to be “about 45 degrees” or “about 20 degrees” (although the term “about” may allow one to interpret the angle measurements in a broader manner than exactly 45 or 20 degrees).
	It should first be noted, Wang expressly discloses that the exemplary device can be designed for releasing the dry powder at a particular outward angle from the device in the open position (see the last line on page 3, through the first line on page 4), and one having ordinary skill, when viewing the device of Wang, would readily recognize that the angle of the sloped portion of the bottom lid would, at least in part, dictate the outward, angular direction of fire suppressing agent flow from the device in the open position.  Also, with the method of use of Wang, as modified by Stevens and applied to claim 33 above, one having ordinary skill would readily recognize that a particular, optimal design angle for the sloped portion will depend at least partly on a mounting height of the device above and relative to a stovetop, as well as the dimensions of the stovetop, thus making the angle of the sloped portion of the container bottom lid a result effective variable, which is dependent upon other known factors when designing the device for optimal use.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the sloped portion of the container bottom lid of Wang to have exemplary angles of about 20 degrees with respect to a horizontal plane, or about 45 degrees with respect to a horizontal plane, based on at least a known mounting height of the device, as well as the dimensions of the area for which the device is designed to protect, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).

Allowable Subject Matter
Claim 28 is allowed.

Response to Arguments
Applicant's arguments, see page 7 of the “Remarks” section of the response filed May 10, 2022 have been fully considered but they are not persuasive.
Applicant essentially argues that the prior art to Wang cannot be said to meet the recitation regarding the lid being “spaced apart from the sidewall to form an opening, the opening sized to enable substantially all of the fire suppressing agent to exit and gravitally fall from the container by sliding along the sloped portion to cover an area substantially underneath the container”, because Wang “clearly does not disclose, teach or even suggest a powder that gravitally falls and slides along a sloped portion”.  However, as discussed previously in the instant Office action, this entire recitation can reasonably be interpreted such that meeting this portion of the claim merely requires that the lid be capable of moving to the open position upon activation of the actuator to form an opening of a particular size.  It does not positively require steps of actually sliding powder along a sloped portion or having powder gravitally fall from the container.  Thus, Applicant’s arguments are not commensurate with the limitations presented in claim 33.  It should also be noted that claim 33 does not positively require a “powder” either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752